    Case 2:21-cv-00350-RGK-SK Document 9 Filed 01/22/21 Page 1 of 1 Page ID #:60


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL


 Case No.          2:21-cv-00350-RGK-SK                                          Date     January 22, 2021


 Title    Orlando Garcia v. BRE El Segundo Property Owner B LLC et al



 Present: The Honorable              R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                   Sharon L. Williams                                               N/A
                      Deputy Clerk                                            Court Reporter


                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                       None appearing                                        None appearing


 Proceedings:                 [In Chambers] Order to Show Cause re Dismissal re Lack of Prosecution

        The instant case was removed to the Federal District Court on January 14, 2021. A response to
the complaint is due 21 days after receiving a copy of the initial pleading, 21 days after being served
with the summons, or 7 days after the notice of removal is filed. See Rule 81 of the Federal Rules of
Civil Procedure.

        It appears a response from defendant has not been filed. Accordingly, the court, on its own
motion, orders plaintiff(s) to show cause in writing on or before January 26, 2021 why this action
should not be dismissed for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure, the court finds that this matter is appropriate for submission without oral argument. The
Order To Show Cause will stand submitted upon the filing of plaintiff’s/defendant’s response.

         If plaintiff/defendant files

9        A timely proof of service as to

        A timely answer by defendant(s); or

        Plaintiff’s application for entry of default pursuant to Rule 55a of the Federal Rules of Civil
         Procedure as to defendant(s)

on or before the date indicated above, the court will consider this a satisfactory response to the Order
To Show Cause.




CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk slw
